Exhibit 10.1
AMENDMENT NO. 2 TO CRUDE OIL SUPPLY AGREEMENT
THIS AMENDMENT NO. 2 TO CRUDE OIL SUPPLY AGREEMENT (the “Amendment”), dated as
of April 20, 2009 but effective as of April 1, 2009 (the “Amendment Effective
Date"), is made by and between CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP, an
Indiana limited partnership (“Customer”), and LEGACY RESOURCES CO., L.P., an
Indiana limited partnership (“Supplier”). Each of Customer and Supplier is
sometimes referred to hereinafter individually as a “Party” and they are
collectively referred to as the “Parties.”
RECITALS
WHEREAS, Customer owns and operates a refinery in Princeton, Louisiana (the
“Refinery”) for the processing and refining of crude oil into specialty
lubricating oils and other refined products;
WHEREAS, Supplier is able to obtain certain commodities, including crude oil,
from various supply sources;
WHEREAS, the Parties entered into that certain Crude Oil Supply Agreement (the
“Agreement") dated as of April 30, 2008, whereby Customer agreed to purchase
from Supplier, and Supplier agreed to sell and supply to Customer, crude oil on
a just in time basis in order to meet the inventory requirements of the
Refinery; and
WHEREAS, pursuant to Section 5 of the Agreement, the Parties desire to amend
certain provisions of the Agreement as of the Amendment Effective Date.
AMENDMENT TO AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and the agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, do hereby agree to amend the Agreement as of the Amendment
Effective Date as follows:
1 Defined Terms. The definitions of the following capitalized terms used in the
Agreement are deleted and replaced in their entirety with the following
definitions:
“Average Purchase Price” means the sum of (i) the monthly average per barrel
price quoted for the first nearby month for West Texas Intermediate crude oil on
the New York Mercantile Exchange and (ii) $0.75 per barrel, or such other price
as may be agreed by the Parties in accordance with Section 5.
“Premium” means the amount calculated in accordance with the table set forth on
Amendment No. 2 Exhibit A attached hereto.
2. All other terms and conditions of the Agreement are unchanged and remain in
full force and effect as of the Amendment Effective Date.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written, but effective as of April 1, 2009.

              CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
 
       
 
  By:   Calumet LP GP, LLC, its general partner
 
       
 
  By:   Calumet Operating, LLC, its sole member
 
       
 
  By:   Calumet Specialty Products Partners, L.P.,
 
      its sole member
 
       
 
  By:   Calumet GP, LLC, its general partner
 
       
 
  By:    /s/ R. Patrick Murray, II
 
       
 
  Name:    R. Patrick Murray, II
 
       
 
  Title:    Vice President and Chief Financial Officer
 
       
 
            LEGACY RESOURCES CO., L.P.
 
       
 
  By:   Legacy Acquisitions, Inc., its general partner
 
       
 
  By:    /s/ Mark F. Smith
 
       
 
  Name:    Mark F. Smith
 
       
 
  Title:    President
 
       

 

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 2 EXHIBIT A

      Average Purchase Price   Premium per Barrel for (as defined)   Month of
Delivery $30.00 — $39.99   $1.69 $40.00 — $49.99   $1.82 $50.00 — $59.99   $1.94
$60.00 — $69.99   $2.07 $70.00 — $79.99   $2.19 $80.00 — $89.99   $2.32 $90.00 —
$99.99   $2.44 $100.00 — $109.99   $2.57 $110.00 — $119.99   $2.69 $120.00 —
$129.99   $2.82 $130.00 — $139.99   $2.94 $140.00 — $149.99   $3.07 $150.00 —
$159.99   $3.19 $160.00 — $169.99   $3.32

 

 